Citation Nr: 1009600	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-02 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
maxillary sinusitis. 


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1968 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Veteran requested and was scheduled for a hearing before 
the Board.  He failed to appear for a Travel Board hearing 
scheduled in February 2009, but his request to reschedule the 
hearing was granted.  The Veteran again failed to appear for 
a Travel Board hearing scheduled in May 2009, and he has not 
requested that the hearing be rescheduled.  See 38 C.F.R. 
§ 20.704(d) (2009).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's chronic 
maxillary sinusitis has been manifested by chronic headaches 
on the left side, intermittent stuffiness, and postnasal 
drip, with accompanying sinus pain and purulent discharge or 
crusting occurring no more than six times per year; without 
evidence of surgical treatment, incapacitating episodes, or 
prolonged antibiotic treatment; approximating no more than a 
10 percent disability rating.

2.  The Veteran failed to report, without good cause, for 
scheduled VA examinations that were necessary to evaluate his 
chronic maxillary sinusitis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
maxillary sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b)(1), 3.655, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.97, 
Diagnostic Code 6513 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of a substantially complete application for VA 
benefits, proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim by the 
agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

The U.S. Court of Appeals for Veterans Claims (Veterans Court) 
has held that, in order to comply with 38 U.S.C.A. § 5103(a), 
certain specific notice requirements must be met with respect 
to claims for an increased rating.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Specifically, the Veterans 
Court held that VA must inform the claimant that, in order to 
substantiate a claim, he or she must provide (or ask the VA to 
obtain) medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
such worsening has on the claimant's employment and daily 
life.  Further, if the diagnostic code under which the 
claimant is currently rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by providing the evidence described above (such as a 
specific measurement or test result), then VA must give at 
least general notice of that requirement.  Additionally, VA 
must inform the Veteran that if he or she is assigned a higher 
rating, that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0 and 100 percent, based on the nature of the 
symptoms of the condition for which disability compensation is 
being sought, their severity and duration, and their impact 
upon employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

Recently, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) issued a decision vacating and remanding the 
above-summarized decision of the Veterans Court.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Specifically, the Federal Circuit held that only "generic 
notice," and not "Veteran-specific" notice is required under 
38 U.S.C.A. § 5103(a) in response to the "particular type of 
claim."  With respect to a claim for an increased rating, 
such notice does not need to inform the claimant of the need 
to submit evidence concerning the effect of a service-
connected disability on his or her "daily life" because only 
the average loss of earning capacity, and not impact on daily 
life, is subject to compensation under 38 U.S.C. § 1155.  
Accordingly, the Federal Circuit vacated the decision of the 
Veterans Court insofar as it requires VA to notify a Veteran 
of alternative diagnostic codes or potential "daily life" 
evidence.  Id.  

Subsequent to the issuance of Vazquez-Flores v. Shinseki, the 
Veterans Court has issued several nonprecedential decisions 
holding that VA's failure to inform the claimant of the 
specific criteria in diagnostic codes or of potential "daily 
life" evidence does not constitute a notice defect and, 
instead, determining whether sufficient "generic notice" had 
been provided.  See, e.g., Elliott v. Shinseki, No. 07-2622, 
2009 WL 3489035, *3 (Vet. App. Oct. 30, 2009) (memorandum 
decision); Dobbins v. Shinseki, No. 08-0205, 2009 WL 3232085, 
*3 (Vet. App. Oct. 9 2009) (memorandum decision); Dockery v. 
Shinseki, No. 08-1763, 2009 WL 3262549, *3-4 (Vet. App. Oct. 
7, 2009) (memorandum decision).

In this case, the Veteran was advised in an April 2006 letter, 
prior to the initial unfavorable rating decision, of the 
evidence and information necessary to substantiate his 
increased rating claim, the responsibilities of the Veteran 
and VA in obtaining such evidence, and the evidence and 
information necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman.  The 
Veteran was specifically advised that the evidence must show 
that his sinusitis has increased in severity, examples of 
types of lay or medical evidence that would substantiate such 
claim, and that he should provide any VA or private treatment 
records or provide sufficient information to allow VA to 
obtain such records.  

Additionally, although no longer strictly required, the 
Veteran was notified in accordance with Vazquez-Flores v. 
Peake in a May 2008 letter.  To the extent that such 
notification is still required, the Board notes that this 
letter was sent after the initial unfavorable rating decision 
and, therefore, was not timely.  However, as the Veteran's 
claim was readjudicated in a July 2008 supplemental statement 
of the case, the timing defect has been cured.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and 
related decisions, in view of the fact that any notice defects 
were cured and did not affect the essential fairness of the 
adjudication of the Veteran's claim.

With regard to the duty to assist, the Veteran's VA and 
private treatment records, as well as records pertaining to 
his disability benefits from the Social Security 
Administration (SSA) have been obtained and considered.  
Although treatment records from Dr. Jones were requested and 
not obtained, the Veteran was notified in a July 2006 letter 
of such result and allowed the opportunity to provide such 
records.  To date, he has not submitted any records.  As such, 
the Board finds that all reasonable efforts have been made by 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.

Additionally, the Veteran was scheduled for three separate VA 
examinations in order to determine the severity of his 
service-connected sinusitis in May 2006, August 2007, and 
December 2007, but he failed to appear on each occasion.  The 
Veteran has not offered good cause as to why he failed to 
report for his scheduled VA examinations.  VA's duty to assist 
in developing facts and evidence in connection with a claim is 
not a one-way street, and it is the responsibility of the 
Veteran to cooperate in such development.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996).  The Board observes that there is 
no documentation from the medical facility contained in the 
claims file notifying the Veteran of his scheduled 
appointments.  However, the Veterans Court has acknowledged 
that VA's procedures regarding examinations do not include 
placing a hard copy of the original appointment letter in the 
claims file and has determined that, under the presumption of 
regularity, it is presumed that the Veteran received notice of 
the examination.  Specifically, the Veterans Court held that, 
"[a]ccordingly, because the regular practices of VA do not 
include maintaining a hard copy of the Veteran's notice of 
his/her scheduled VA examination, the absence of any such copy 
from the claims file cannot be used as evidence to demonstrate 
that that notice was not mailed."  Kyhn v. Shinseki, No. 07-
2349, slip. op. at 4 (U.S. Vet. App. January 15, 2010).  

The Veteran was notified, however, in the October 2006 rating 
decision, January 2007 statement of the case, a July 2007 
letter, and the January 2008 supplemental statement of the 
case that he had failed to report for scheduled VA 
examinations that were necessary in order to assess the 
severity of his chronic maxillary sinusitis.  The AOJ noted 
that he had not provided good cause for missing his 
examinations.  In the July 2007 letter, the Veteran was 
informed that his failure to report for any scheduled 
examination, without good cause, could have a detrimental 
effect on the outcome of his appeal.  Such letter also 
provided examples of good cause, to include serious family 
illness or the death of an immediate family member.  

VA regulations provide that, when a claimant, without good 
cause, fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied; however, in fairness to the Veteran, the Board will 
proceed to evaluate the claim based on the evidence currently 
of record.  See 38 C.F.R. § 3.655.  Although, any findings 
relevant to the severity of his chronic maxillary sinusitis 
which would have resulted from such examinations cannot be 
considered.

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the 
average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic 
codes, known as pyramiding, must be avoided; however, separate 
ratings may be assigned for distinct disabilities resulting 
from the same injury so long as the symptomatology for one 
condition is not duplicative of or overlapping with the 
symptomatology of the other condition.  38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
primary concern is the present level of disability.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Board 
must consider the application of staged ratings, which are 
appropriate when the evidence demonstrates distinct time 
periods in which the disability exhibits symptoms that would 
warrant different ratings during the course of the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In this case, the Veteran is service-connected for chronic 
maxillary sinusitis, which is assigned Diagnostic Code (DC) 
6513.  Under 38 C.F.R. § 4.97, chronic sinusitis, including 
DCs 6510 through 6514, is rated based on the criteria set 
forth in the General Rating Formula for Sinusitis.  In 
particular, sinusitis that is detected by X-ray only is 
assigned a noncompensable rating.  A 10 percent rating is 
assigned for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment; or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is assigned following radical surgery with 
chronic osteomyelitis; or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A Note to the General Rating Formula for 
Sinusitis provides that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician. 

The Veteran's former representative submitted a request to 
reopen the service connection claim for chronic maxillary 
sinusitis in April 2006, which was interpreted as a claim for 
an increased rating of such condition.  The Veteran asserts 
that he is entitled to a rating of 30 percent for his 
sinusitis because he has had constant headaches on the left 
side since service.  He further states that his nose was very 
dry in service, and "it bleeds out [his] nose" and runs 
down his throat at night, and he coughs "it" up in the 
morning and uses a nebulizer to breath out of his nose.  See 
May 2006 statement, January 2007 substantive appeal.

The Veteran has identified private and VA treatment for his 
sinusitis, and such records have been obtained and associated 
with the claims file.  However, the vast majority of such 
records do not pertain to the current appeal period, as they 
are dated well before April 2006.  Records obtained from SSA 
also do not pertain to the period at issue in the current 
appeal.  As noted above, the Veteran failed to appear for 
three scheduled VA examinations in connection with his 
current claim, despite being notified in a timely manner.

As pertinent to the Veteran's current increased rating claim, 
private treatment records reflect that he complained of a lot 
of postnasal drip in August 2005.  He stated that he had 
taken Claritin in the past without significant improvement.  
In February 2006, he was prescribed Brometane, which appears 
to be an antihistamine.  In January 2007, the Veteran 
complained of headaches on the left side, stuffiness, 
intermittent cough and wheezing, nasal congestion, and 
postnasal drip.  There was objective evidence of dry mucosa, 
and chronic sinusitis/allergic rhinitis/asthma was noted.  
The Board notes that private treatment records dated from 
approximately May 2005 through May 2006 also reflect 
complaints and treatment for asthma.  However, the Veteran's 
service connection claim for asthma was denied during the 
course of this appeal, and he did not appeal such 
determination.  See June 2007 rating decision.  

Considering both the lay and medical evidence of record, the 
Board finds that the Veteran is not entitled to a rating in 
excess of 10 percent for chronic maxillary sinusitis.  In 
particular, the evidence reflects that the Veteran suffers 
from chronic headaches on the left side, as well as 
intermittent stuffiness and postnasal drip.  There is no 
indication that he has undergone surgery to treat his 
sinusitis.  Further, there is no indication that any of the 
Veteran's episodes of sinusitis during the course of this 
appeal have been incapacitating, in that they required bed 
rest and treatment by a physician, or that they have required 
prolonged antibiotic treatment.  Additionally, although it 
appears that his headaches are constant, the weight of the 
evidence does not reflect that such symptom is accompanied by 
sinus pain and purulent discharge or crusting more than six 
times a year.  As such, the Veteran's symptoms most nearly 
approximate the criteria for a 10 percent disability rating.  
See General Rating Formula for Sinusitis.  To the extent that 
the Veteran complains of frequent drainage in his throat and 
nasal congestion, the Board notes that a May 2004 private 
treatment record reflects that his complaints of productive 
cough with yellow sputum were diagnosed as rhinitis.  
Although treatment records reflect additional complaints and 
treatment for rhinitis during the course of this appeal, the 
Veteran is not service-connected for such condition.  
Moreover, a compensable rating for allergic rhinitis would 
require greater than 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, 
and there is no indication of such symptom in this case.  See 
38 C.F.R. § 4.97, DC 6523. 

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the currently assigned rating for the 
Veteran's chronic maxillary sinusitis under any alternate 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  

In reaching this determination, the Board again notes that 
the Veteran failed to report for three scheduled VA 
examinations without good cause and, as such, any findings 
relevant to the severity of his chronic maxillary sinusitis 
which would have resulted from such examinations cannot be 
considered.  See 38 C.F.R. § 3.655; Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991) (noting that that failure to 
cooperate by attending a requested VA examination may result 
in an adverse determination).  

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
chronic maxillary sinusitis; however, the Board finds that 
his symptomatology has been stable throughout the appeal 
period.  Therefore, assigning staged ratings for such 
disability is not warranted. 

The Board has further considered whether this case should be 
referred for extra-schedular consideration.  An extra-
schedular rating is warranted if a case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, that it would be impracticable to 
apply the schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board has carefully compared the level of 
severity and symptomatology of the Veteran's chronic maxillary 
sinusitis with the established criteria found in the rating 
schedule.  As discussed in detail above, the Veteran's 
symptomatology is fully addressed by the rating criteria under 
which such disability is rated, and there are no symptoms of 
such disability that are not addressed by the rating schedule.  
As such, the Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology for 
sinusitis and, therefore, the rating schedule is adequate to 
evaluate his disability picture.  

Moreover, the Board finds that there are no related factors 
such as marked interference with employment or frequent 
periods of hospitalization.  In particular, there is no 
evidence of hospitalization due to the Veteran's chronic 
maxillary sinusitis during the course of this appeal.  
Additionally, although the Veteran has not been employed 
during the course of this appeal, there is no indication that 
such status is due to his sinusitis.  Further, to the extent 
that the Veteran's symptoms of sinusitis may interfere with 
his employability, the Board finds that any such interference 
is addressed by the schedular rating criteria.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Accordingly, no referral of this case for consideration of an 
extra-schedular rating is necessary.  See Thun v. Peake, 22 
Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU) has been raised 
by the record, as required by Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  When evidence of unemployability is 
submitted during the course of an appeal from a rating 
assigned for a disability, a claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  As noted above, while the 
Veteran has been unemployed during the course of this appeal, 
there is no indication that such status is due to his 
service-connected disabilities, to include sinusitis.  As 
such, a claim for a TDIU is not raised by the evidence of 
record and need not be further considered. 

As the preponderance of the evidence is against the Veteran's 
increased rating claim for chronic maxillary sinusitis, the 
benefit of the doubt doctrine is inapplicable and the claim 
must be denied.  See 38 C.F.R. § 4.3.


ORDER

A rating in excess of 10 percent for chronic maxillary 
sinusitis is denied. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


